Asch, J.,
dissents in a memorandum as follows: The determination of custody depends to a very considerable extent on the assessment of the credibility of the witnesses by the nisi prius court and of its face-to-face evaluation of the character and temperamental fitness of the parents. Hence, the findings of that court are ordinarily accorded great deference by us, even though we do have the power to make independent determinations (see, Eschbach v Eschbach, 56 NY2d 167, 173).
The IAS Court appropriately was careful to consider the views of the compensated psychiatric experts as well as the court appointed expert. It was not erroneous for the court to credit the testimony of the mother’s treating psychiatrist as *61well as the mother’s expert, and depart from the recommendation of the court appointed expert. This is especially sensible since the latter’s recommendation was qualified by his request that the matter be reviewed in three months, and further by the fact that the court had an opportunity to conduct an in camera interview with both children.
Accordingly, I am persuaded that we should affirm, to continue custody of the children in their mother, on the comprehensive analysis by the Supreme Court Justice, who is experienced in matrimonial and custody matters.